internal_revenue_service number release date index number ------------------------ -------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-128902-06 date august re ---------------------------------- re ---------------------------------- legend decedent ---------------------- spouse ------------------ son ------------------------ daughter ------------------------------------------- trust -------------------------------------------- foundation ------------------------------------- date ----------------------- date ----------------------- date -------------------------- date ----------------------- x --------------- y ----------- z ------------- state ------------- state statute ------------------------------------------------ dear ------------------ this is in response to your letter from your authorized representative dated date in which you request rulings under sec_2518 and sec_2055 of the internal_revenue_code facts the information submitted and the representations made are summarized as follows decedent a resident of state died testate on date decedent was survived by spouse son and daughter in accordance with paragraph a of article ninth of plr-128902-06 decedent’s will executed on date daughter and son were appointed as co-executors of decedent’s estate article fifth of decedent’s will provides that the residue of decedent’s estate is to pass to trust a revocable_trust created by decedent during his life paragraph b of article second of trust provides the trustees shall pay over and distribute the sum of x dollars for any purpose or purposes in any amounts shares or proportions and on such terms trusts and conditions to or for the use and benefit of any one or more person s as the grantor’s daughter daughter in her sole and absolute discretion shall appoint other than i daughter daughter’s estate daughter’s creditors or the creditors of daughter’s estate ii any issue of the grantor the estate of any such issue the creditors of any such issue or the creditors of the estate of any such issue and iii any person related to the grantor by blood or by marriage at any time such persons estate such person’s creditors or the creditors of such person’s estate if or to the extent that daughter shall fail to validly appoint all or any portion of such x dollars within one year of the date of my death hereinafter the unappointed property the trustees shall pay over and distribute the unappointed property to foundation or any successor thereto provided that if foundation is then no longer in existence or no longer a ‘qualified charitable organization’ as defined in paragraph d of this article second then the trustees shall pay over and distribute the unappointed property to such one or more qualified charitable organizations in such shares and in such proportions as the trustees in their sole and absolute discretion shall determine paragraphs a and c of article second of trust direct that the sum of y dollars be retained in further trust for the benefit of decedent’s sister and nephew and that an amount equal to decedent’s available generation-skipping_transfer_tax_exemption be retained in further trust for the benefit of decedent’s grandchildren paragraph d of article second of trust provides that that the balance of the property held in trust is to be paid to foundation if foundation is a qualified charitable_organization if foundation is no longer in existence or no longer a qualified charitable_organization such property is to be distributed to such one or more qualified charitable organizations in such shares and in such proportions as the trustees in their sole and absolute discretion determine the term qualified charitable_organization is defined as an organization described in sec_2055 pursuant to paragraph a of article ninth of trust upon decedent’s death daughter and son are named as trustees of trust article twenty-fourth provides that trust is governed by the laws of state plr-128902-06 foundation was created under an agreement of trust agreement dated date and is governed by the laws of state foundation has received a letter from the internal_revenue_service concluding that foundation is an organization that is exempt from federal_income_tax under sec_501 article ii of agreement provides that upon decedent’s failure or cessation to act as trustee daughter is named as trustee of foundation and provides daughter with authority to appoint an additional trustee article v provides that daughter may amend agreement provided that no amendment disqualifies foundation from exemption from federal_income_tax under sec_501 daughter proposes to disclaim all of her right title and interest in and to her special power to appoint z dollars under paragraph b of article second of trust prior to the execution of the disclaimer daughter will not to any extent exercise the special_power_of_appointment pursuant to state law the proposed disclaimer will be made in writing and will be delivered to the executors of decedent’s estate no later than date which date is nine months after the date of decedent’s death daughter has not received and is not to receive any consideration in money or money’s worth for such disclaimer from foundation or any other person prior to the time that daughter executes the proposed disclaimer daughter also proposes to amend agreement the governing document of foundation so that daughter will have no rights or powers with respect to the disposition of the property passing from trust to foundation as a result of the proposed disclaimer agreement as amended will provide that if at any time property becomes distributable to foundation as a result of a qualified_disclaimer by daughter the trustee other than daughter is directed to appoint an individual as special trustee who may appoint additional special trustees provided that none of daughter any other issue of decedent the spouse of any issue of decedent and any entity in which daughter has an interest or serves as an officer director or employee may serve as a special trustee any property received by foundation as a result of a qualified_disclaimer by daughter will be held in a segregated account the special account that is separate and apart from any other_property of foundation the right to distribute income and or principal of the special account and to select recipients of such distributions will be held exclusively by the special trustees at daughter’s death the special account will be merged with other foundation property and all rights powers and duties of the special trustees will terminate after foundation’s agreement is amended daughter will appoint a co-trustee of foundation so that the co-trustee may appoint the special trustee to implement and administer the special account under state statute any beneficiary of a disposition may renounce all or part of such beneficiary’s interest provided that the renunciation i is in writing and signed and acknowledged by the person renouncing ii is filed in the office of the clerk of the court having jurisdiction over the will or trust agreement governing the property of which the disposition would otherwise be made within nine months after the effective date of the plr-128902-06 disposition iii is accompanied by an affidavit of the renouncing party that the renouncing party has not received and is not to receive any consideration in money or money’s worth for such renunciation from a person or persons whose interest is to be accelerated unless such payment is authorized by the court notice of such renunciation including a copy of the renunciation must be served personally or in such manner as the court may direct upon the fiduciary directed in the will or trust agreement to make the disposition and by mail or in such manner as the court may direct upon all persons whose interest may be created or increased by reason of such renunciation unless the creator of the disposition has provided otherwise the filing of a renunciation has the same effect with respect to the renounced interest as though the renouncing person had predeceased the creator or the decedent state statute provides that the term disposition includes the granting of a power_of_appointment the effective date of a disposition created by a revocable_trust agreement is the date on which the trust agreement becomes irrevocable you have requested the following rulings the proposed disclaimer by daughter will constitute a qualified_disclaimer within the meaning of sec_2518 if the proposed changes to foundation’s governing instrument are made before daughter executes the disclaimer assuming that the disclaimer as proposed is a qualified_disclaimer under sec_2518 and the foundation is a qualified charitable_organization under sec_501 to which bequests are deductible under sec_2055 the property passing to foundation by reason of daughter’s proposed disclaimer will be eligible for the federal estate_tax charitable deduction under sec_2055 law and analysis issue sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided such plr-128902-06 refusal is in writing the disclaimer is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age twenty-one the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-2 provides in pertinent part that if a beneficiary who disclaims an interest in property is also a fiduciary the disclaimant cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary's disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant the disclaimer will not be qualified if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 provides that if the requirements of the section are satisfied the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property sec_25_2518-3 provides that a power_of_appointment with respect to property is treated as a separate interest in such property and such power of plr-128902-06 appointment with respect to all or an undivided portion of such property may be disclaimed independently from any other interests separately created by the transferor in the property further a disclaimer of a power_of_appointment with respect to property is a qualified_disclaimer only if any right to direct the beneficial_enjoyment of the property which is retained by the disclaimant is limited by an ascertainable_standard sec_25_2518-3 provides that the disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant's separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant's interest in such property see sec_25_2518-3 example regarding the disclaimer of a fractional share of a residuary bequest sec_25 c provides that the disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift can be a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer following the disclaimer the amount disclaimed and any income attributable to that amount must be segregated based on the fair_market_value of the assets on the date of the disclaimer or on a basis that is fairly representative of the value changes that may have occurred between the date of transfer and the date of the disclaimer in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 in the present case daughter proposes to disclaim her special power to appoint a pecuniary portion of the property subject_to her power under the terms of paragraph b of article second of trust the property subject_to the power that as a result of the disclaimer is not appointed will pass to foundation pursuant to the terms of the proposed amendments to agreement during daughter’s life the property passing to foundation as a result of the disclaimer will be held in a segregated special account separate and apart from the other foundation assets the power to make distributions plr-128902-06 of income and or principal from the special account and to select the recipients of such distributions will be held exclusively by the special trustee s daughter is precluded from serving as a special trustee and will have no power to appoint or remove any special trustee therefore we conclude that the proposed disclaimer will constitute a qualified_disclaimer under sec_2518 provided the disclaimer otherwise complies with the requirements of sec_2518 and the applicable regulations including sec_25_2518-3 and provided the agreement that governs foundation is amended as proposed and the terms as amended are effective under state law issue under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a corporation that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 of the estate_tax regulations states that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 under the terms of trust property that is not appointed by daughter as a result of the disclaimer will pass to foundation provided foundation is a qualified charitable_organization foundation has received a letter from the internal_revenue_service concluding that foundation is an organization described in sec_501 accordingly based on the facts presented and the representations noted above the property that passes to foundation as a result of daughter's disclaimer that will be segregated in the special account will qualify for an estate_tax charitable deduction under sec_2055 provided that daughter's disclaimer is a qualified_disclaimer under sec_2518 agreement is amended as proposed and the terms as amended are effective under state law the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-128902-06 material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
